t c memo united_states tax_court george coloney petitioner v commissioner of internal revenue respondent docket no filed date on the facts held p may not deduct gambling_losses in excess of amounts allowed by r p's deduction for state income taxes is limited to the amount of new york state_income_tax withheld by p's employer in and r's determination that there is an accuracy-related_penalty due from p under sec_6662 i r c for the taxable_year is sustained edmund j mendrala for petitioner timothy v mulvey for respondent memorandum opinion nims judge respondent determined the following deficiency and accuracy-related_penalty with respect to petitioner's federal income taxes as follows year income_tax deficiency dollar_figure penalty sec_6662 dollar_figure unless otherwise indicated all section references are to sections of the internal_revenue_code in effect for the years in issue all rule references are to the tax_court rules_of_practice and procedure all dollar amounts are rounded to the nearest dollar after concessions made by petitioner the issues for decision are whether petitioner has substantiated alleged gambling_losses over the amount already allowed by respondent entitling him to deduct such losses against his unreported gambling winnings of dollar_figure whether petitioner is entitled to deduct certain expenses claimed on schedule c of his federal_income_tax return and whether petitioner is liable for an accuracy-related_penalty under sec_6662 this case was submitted fully stipulated the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioner resided in fort lauderdale florida when the petition was filed background on schedule c of petitioner's federal_income_tax return petitioner listed his principal business or profession as consulting and indicated that he is a cash_receipts_and_disbursements_method taxpayer in the statutory_notice_of_deficiency respondent made the following adjustments regarding petitioner's taxable_year exemption for daughter unreported gambling winnings schedule c expenses self-employment_tax deduction itemized_deductions deduction for exemptions total adjustments dollar_figure big_number big_number big_number big_number big_number big_number petitioner was not entitled to claim an exemption for his daughter on his federal_income_tax return gambling activity during the taxable_year petitioner received gambling winnings as follows new york racing association yonkers raceway mgm grand hotel theme park boardwalk regency corporation total dollar_figure big_number big_number big_number big_number however petitioner reported only dollar_figure of gambling winnings dollar_figure less than what should have been reported and deducted dollar_figure in gambling_losses on schedule a of his federal_income_tax return respondent allowed petitioner a gambling loss of dollar_figure and does not dispute the dollar_figure difference petitioner produced the following evidence to establish unreported gambling_losses yonkers raceway tickets race tickets with an original date of date and a copy of a complaint filed in by trump plaza associates d b a trump plaza hotel casino tpa complaint against petitioner in the superior court of new jersey for his failure to make good on dollar_figure in checks payable to t p a which were returned by the bank stamped insufficient funds these checks had been delivered by petitioner in payment of a trump plaza statement of petitioner's account which reflected the following charges date date date date amount dollar_figure big_number big_number the tpa complaint alleges that petitioner made an application_for credit with trump plaza associates which was approved date petitioner's credit record which was attached as an exhibit to the tpa complaint reveals the following extensions of credit to petitioner date date date date date date time a m a m p m p m p m amount dollar_figure big_number illegible big_number big_number schedule c expenses petitioner claimed the following expense deductions on schedule c of his federal_income_tax return supplies expense taxes licenses travel meals and entertainment other expenses total dollar_figure big_number big_number big_number big_number big_number petitioner has produced a new york statement of income_tax adjustment for new york income_tax adjustment and an undated handwritten new york state estimated income_tax payment voucher for the taxable_year estimated income_tax voucher in connection with the amount claimed as a deduction for state income taxes the new york income_tax adjustment shows that petitioner estimated his new york state_income_tax liability to be dollar_figure when he submitted form it-370 application_for automatic_extension of time to file for individuals and had dollar_figure withheld in new york state_income_tax for the taxable_year which respondent has allowed as an itemized_deduction on schedule a of petitioner's federal_income_tax return the new york state department of taxation and finance determined that petitioner made an overpayment of dollar_figure for the taxable_year but applied the overpayment to other liabilities petitioner has submitted copies of his american express card statements to establish travel meals and entertainment_expenses discussion i gambling_losses the first issue is whether petitioner is entitled to deduct alleged gambling_losses over the dollar_figure already allowed by respondent against his unreported gambling winnings of dollar_figure petitioner argues that although he failed to report gambling winnings of dollar_figure for the taxable_year he incurred sufficient gambling_losses during that year to offset his unreported gambling winnings pursuant to sec_165 petitioner has submitted race tickets in the aggregate face_amount of dollar_figure and a copy of the tpa complaint to establish unreported casino gambling_losses of at least dollar_figure respondent asserts that the evidence submitted by petitioner is insufficient to substantiate petitioner's claimed gambling_losses sec_165 allows a deduction for losses sustained during the taxable_year and not_compensated_for_by_insurance_or_otherwise sec_165 provides losses from wagering transactions shall be allowed only to the extent of the gains from such transactions under sec_1_165-10 income_tax regs gambling_losses are limited to the extent of gains from such transactions during the taxable_year the amount of petitioner's gambling_losses is a question of fact to be determined from the entire record see 66_tc_538 the burden lies with petitioner to prove with competent evidence the fact and amount of gambling_losses if any see rule a parimutuel tickets carry little if any evidentiary weight where no corroboration is offered to show that each and every ticket was a losing ticket purchased by petitioner see woosley v commissioner tcmemo_1982_316 scoccimarro v commissioner tcmemo_1979_455 in scoccimarro v commissioner supra we held that parimutuel tickets by themselves were insufficient to prove that the taxpayer had sustained gambling_losses we stated that we had no way of knowing whether petitioner purchased these tickets or received them from acquaintances and friends at the track or acquired them by resorting to the time-honored technique of 'stooping' ie stooping down and picking up the discarded stubs of disheartened bettors id similarly we have no way of determining in this case whether petitioner had in fact sustained losses at the yonkers raceway petitioner has failed to keep adequate_records of his winnings and losses and has not produced any evidence to corroborate his assertion that all the race tickets represent losses sustained by him like the taxpayer in scoccimarro v commissioner supra petitioner could have received the race tickets from friends or acquired them by stooping furthermore the tpa complaint does not establish casino gambling_losses in the amount of at least dollar_figure a copy of petitioner's credit record attached to the tpa complaint shows that pincite p m on date trump plaza associates advanced dollar_figure to petitioner on his line of credit on that same night at approximately p m trump plaza associates advanced an additional dollar_figure to petitioner petitioner asserts that his credit record proves that he suffered casino gambling_losses in the amount of dollar_figure within minutes we disagree the credit record without further explanation merely indicates that trump plaza associates extended credit to petitioner totaling dollar_figure on date petitioner has offered nothing to support the assertion that the use of the proceeds resulted ultimately in losses it is perfectly possible that the use of the credit line resulted in net winnings or in net losses in an amount less than but not all of the entire line of credit but the items on the statement of account indicate to us that petitioner's dollar_figure line of credit had been satisfied by some means by the time the additional extensions of credit were made by trump plaza associates in it is therefore not possible to establish what petitioner's net gambling gain_or_loss position at trump plaza associates was at the close of his taxable_year therefore petitioner has not shown that he incurred casino gambling_losses in the amount of dollar_figure accordingly we hold that petitioner is not entitled to deduct gambling_losses over the dollar_figure already allowed by respondent ii schedule c expenses and other adjustments the second issue is whether petitioner is entitled to deduct certain expenses claimed on schedule c of his federal_income_tax return as noted above petitioner claimed expenses on schedule c totaling dollar_figure respondent has fully disallowed the schedule c expenses arguing that petitioner has failed to substantiate these expenses pursuant to sec_162 and sec_274 deductions are a matter of legislative grace and petitioner has the burden of proving his entitlement to them see eg 308_us_488 petitioner has produced no evidence in connection with the deductibility of dollar_figure of supplies expenses and dollar_figure of other expenses we therefore uphold respondent's disallowance of these expenses petitioner claims dollar_figure of expenses for taxes licenses sec_164 allows a deduction for state income taxes paid during the taxable_year petitioner has produced an undated handwritten estimated income_tax voucher for the taxable_year and a new york income_tax adjustment_statement to substantiate his state_income_tax deduction as previously noted the new york income_tax adjustment shows that petitioner estimated his new york state income taxes to be dollar_figure when he submitted form it-370 and had dollar_figure withheld in new york state_income_tax for the taxable_year the estimated income_tax voucher states that petitioner made an estimated new york state_income_tax payment of dollar_figure however the estimated income_tax voucher lacks credibility because petitioner has not produced a check or other evidence of actual payment and the amount shown thereon is inconsistent with the amount shown on the new york income_tax adjustment we uphold respondent's determination that petitioner is entitled to deduct as an itemized_deduction only dollar_figure which is attributable to new york state_income_tax withheld because this amount constituted payments of income_tax made in petitioner has not shown that the dollar_figure attributable to estimated_tax payments submitted with form it-370 was paid in lastly petitioner claims dollar_figure in travel_expenses and dollar_figure for meals and entertainment_expenses in order to deduct an expense pursuant to sec_162 petitioner must show that each item was paid_or_incurred during the taxable_year for carrying on any trade_or_business an expense a necessary expense and an ordinary_expense see 403_us_345 in addition to the requirements of sec_162 petitioner must also satisfy the substantiation requirements of sec_274 with respect to travel meals and entertainment_expenses sec_274 requires the evidence or records substantiating said expenses to show a the amount of such expense or other item b the time and place of the travel entertainment amusement recreation or use of the facility or property c the business_purpose of the expense or other item and d the business relationship to the taxpayer of persons entertained using the facility or property petitioner has submitted a copy of his american express card statements with copies of receipts attached thereto as proof of his entitlement to deduct travel and meals and entertainment_expenses although petitioner's american express card statements show the place amount and date of a given expense we have no way of determining which of these expenses petitioner deducted on his federal_income_tax return or whether any of these expenses were germane to the conduct of his consulting business furthermore the american express statements do not meet the substantiation requirements of sec_274 because among other things they do not show the business_purpose of the expense or with regard to entertainment_expenses information on the persons entertained since petitioner has failed to carry his burden we uphold respondent's disallowance of these expenses iii accuracy-related_penalty under sec_6662 respondent determined an accuracy-related_penalty under sec_6662 in the amount of dollar_figure sec_6662 imposes an accuracy-related_penalty of percent on any portion of an underpayment_of_tax that is attributable to items set forth in sec_6662 sec_6662 applies sec_6662 to any portion of an underpayment attributable to a substantial_understatement_of_income_tax there is a substantial_understatement_of_income_tax if the amount of the understatement exceeds the greater of percent of the tax required to be shown on the return for the taxable_year or dollar_figure see sec_6662 under sec_6662 the term understatement means the excess of the amount of tax required to be shown on the return over the amount of tax_shown_on_the_return reduced by any rebate within the meaning of sec_6211 respondent’s determination that there is an accuracy-related_penalty due from petitioner under sec_6662 for the taxable_year is sustained to reflect the foregoing decision will be entered for respondent
